Citation Nr: 1621310	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2009 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In the June 2009 rating decision, the RO granted a higher 50 percent evaluation for PTSD, effective March 13, 2009.  The Veteran appeals for a higher evaluation.  

In August 2013, the Board found that the issue of entitlement to a TDIU had been raised by the record and took jurisdiction of the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the May 2014 rating decision, the RO denied entitlement to a TDIU.  As the Board already had jurisdiction of the TDIU claim, the issue of entitlement to a TDIU is still properly on appeal before the Board.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  

2.  The evidence does not demonstrate that the Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation claim in an April 2009 letter.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).  In addition, the Veteran received notice of the requirements to substantiate a claim for a TDIU in an August 2013 letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in April 2009 and September 2013.

In a February 2016 statement, the Veteran's representative indicated that the Veteran's PTSD had worsened since his September 2013 VA examination and that a current examination to assess his current level of severity was warranted.  The Board disagrees.  Although the examination is over two years old, there is no duty to provide another examination or medical opinion based on that fact alone.  See Palczewski v. Nicholson, 21 Vet. App. 174   (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  There are no allegations from the Veteran, himself, that his symptoms have worsened, despite having consistently and articulately described his symptoms throughout the course of this appeal.  The representative did not assert the Veteran has had any hospitalizations or increased treatment, or anything else that would suggest a change in his condition.  In these circumstances, a bald allegation of worsening from a representative is simply not enough to warrant remanding the claim again.    

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Higher Evaluation Claim

The Veteran is seeking a higher than 50 percent evaluation for his PTSD.  Based on the evidence discussed below, especially the Veteran's subjective reports of the impact of his mental health symptoms, the Board finds that a higher 70 percent evaluation is warranted.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran has been currently evaluated as 50 percent disabling, effective March 13, 2009, for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

The Veteran described his behavior and inability to cope in his work environment as proof of his debilitating mental health condition.  Since 2003, the Veteran has worked, with others, as a veterinarian in his own business.  Because of the stress of interacting with clients, performing surgery and other medical duties, the Veteran said his work had been reduced to 18 hours per week.  He had to hire a full-time business manager to oversee the management of the business.  Among his mental health symptoms impacting his workday, the Veteran highlighted being easily enraged; having fantasies of aggression toward clients and employees; becoming easily confused, frustrated, and sometimes disoriented and angry; having a lack of impulse control; being irritable; and experiencing memory loss.  Unless it was a crisis or emergency situation, the Veteran said that he usually avoided decisions and then forgot about them.  He has forgotten clients' names.  He no longer cared to maintain order and organization at work.  When clients have not heeded his recommendation, the Veteran has lost control and kicked them out of the office.  The other veterinarians in the office have had to follow-up with his clients when the Veteran lost patience and could not complete the appointment.  See August 2009 statement.  

In addition to working as a veterinarian, the Veteran had worked as a certified flight instructor.  The Veteran felt his PTSD symptoms were hampering his ability to fly safely, so he grounded himself.  Id.

Outside of work, the Veteran recounted his difficulty falling and staying asleep.  He would wake up and check the doors and windows and check his  access to weapons (he had a .38 caliber gun) and fire extinguishers.  When he slept, he would often hit his girlfriend of the past two years while he was tossing and turning.  His girlfriend told him he talked in his sleep.  Id.

The Veteran admitted to carrying concealed weapons (e.g., gun, knife, spray gun), sometimes even in places where it was not permitted.  He felt strongly about "situational awareness" and wearing his weapons in easily accessible places depending on the situation (i.e., in his boot in the movie theater or in his pocket in the parking lot).  Id.

Socially, the Veteran preferred to remain isolated.  His only friends were those who had been in the military.  He had split up with his girlfriend on numerous occasions.  His relationship with his three children was reportedly becoming more and more alienated.  At parties, the Veteran was unable to stay longer than 30 to 45 minutes.  He did not feel comfortable in public and stayed home most of the time.  He admitted to drinking every day and getting drunk at least once a week.  He had no patience for people who were late or for waiting on lines at stores.  He recalled incidents where he abandoned his shopping cart when the person in front of him took too long to write a check or the clerk was not, in his words, "efficient."  At times, the Veteran experienced episodes of losing track of place and time and feeling disoriented.  Id. 

In April 2009, the Veteran underwent a VA psychiatric examination.  The VA examiner noted that the Veteran had decreased his work hours, was quick-tempered with customers, had a decreased ability to make judgments, was irritable, and had problems sustaining concentration on his work duties.  Socially, the Veteran had significantly decreased his involvement and contact with his friends.  He declined invitations to social engagements.  Activities that he once enjoyed, like going to church, cooking, and entertaining, no longer interested him.  The Veteran had written three unpublished books (two police crime novels and a self-help book), but he lacked the motivation to continue working on a third novel.  His alcohol consumption had increased over the past 10 months (three to four beers daily plus scotch).  

During his mental status examination, the April 2009 VA examiner found that the Veteran was alert and fully oriented; had good eye contact; exhibited normal and clear speech; responded logically; had goal-directed thought process; presented with an irritable mood and anxious affect; and displayed no inappropriate behavior.  His thought content did not include any hallucinations or suicidal or homicidal ideations.  Impulse control was "ok."  No obsessive or ritualistic behavior was noted.  During the day, the Veteran was irritable, anxious, and depressed.  The Veteran generally slept six to seven hours at night, but it was interrupted by multiple nighttime awakenings.  He had anxiety daily, but no panic attacks.  Regular depression symptoms occurred, including lethargy, anhedonia, decreased motivation, fluctuating appetite, decreased interest in previously enjoyed activities, difficulty making sound decisions, feelings of hopelessness, sleep disturbance, loss of energy or fatigue, and apathy.  

Overall, the April 2009 VA examiner concluded that the Veteran's symptoms were significantly impairing and appeared to have increased since his last evaluation.  His symptoms included nightmares, intrusive memories, intense psychological distress and physiological reactivity at exposure to cues, avoidance behavior, markedly diminished interest or participation in activities, feeling of detachment or estrangement from others, restricted range of affect, sleep disturbance, irritability or outbursts of anger, difficulty concentrating and paying attention, hypervigilance, and exaggerated startle response.  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF of 50.  

VA treatment records in July 2009 and January 2010 document the Veteran's difficulty dealing with situations at work.  He had increased problems managing his anger when interacting with his staff and clients.  In addition, he had expressed having strained relationships with his girlfriend and children.  Reporting that he carried a Taser, a knife and a handgun at all times and slept with a loaded gun next to his bed, the Veteran also admitted to episodically self-medicating with alcohol and marijuana.  His prescribed medication was not currently working well with his nightmares.  He denied having any suicidal or homicidal ideations.  

In September 2013, the Veteran was afforded another VA psychiatric examination.  The VA examiner diagnosed the Veteran with PTSD and alcohol abuse, noting that his alcohol abuse was secondary to his PTSD as a way to self-medicate and manage his anxiety symptoms.  Poor coping skills were noted.  He had a GAF of 50.  Further decline in the Veteran's social relationships and work functioning was found.  He had ended his relationship with girlfriend, his three children were not communicating with him, he had no contact with his sister, and he reportedly had one friend.  His activities included staying home with his dogs and a horse, writing and watching Netflix.  Regarding work, the Veteran claimed that he had lost a significant amount of business (earnings going from $1.3 million to $800,000 a year), that he "owe[d] $350k on the buildings," and that his only way out financially would be to declare bankruptcy.  He said he no longer took a salary and worked two shifts a week.  

During his mental status examination, the September 2013 VA examiner found that the Veteran was dressed appropriately and adequately groomed with fair hygiene; had a cooperative, but guarded attitude, good eye contact, and normal, but constricted psychomotor function; exhibited normal speech and a depressed and anxious mood; had an affect characterized as appropriate, but poor and restricted with even fluctuations; was alert and fully oriented; and had intact, linear, logical and goal-directed thought process.  His insight was poor, judgment impaired, and self-esteem diminished.  He denied suicidal or homicidal ideations.  PSTD symptoms included recurrent and distressing recollections, recurrent distressing dreams, intense psychological distress and physiological reactivity to cues, avoidance behavior, markedly diminished interest or participation in activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  In addition, the VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work or worklike setting, and impaired impulse control.  

Overall, the September 2013 VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  Citing a number of factors, the VA examiner opined that the Veteran's occupational status appeared to be worsening.  The Veteran had lost earning power due to a lost motivation to manage or work at his own private practice; he only worked part-time and no longer drew a salary; he had conflicts with customers and staff; he had stopped his profession as a pilot for safety reasons; and his only outlet was writing, for which he made little money.  

Based on a careful review of the clinical and subjective evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that throughout the appeal period, the Veteran's PTSD is more appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  As discussed in detail above, the Veteran had not only reduced his time at work, but demonstrated that his ability to function appropriately while at work was greatly inhibited.  The Veteran did show some degree of insight into his behavior and good judgment when he chose to stop flying due to safety concerns.  However, the Veteran also used alcohol to cope with his PTSD symptoms and was constantly armed.  He had a strained relationship with his three children, no longer had a girlfriend, and had only one friendship.  He was inclined to stay at home and not socialize.  Writing, a solitary pursuit, was his only outlet.  In finding that the Veteran warranted a higher evaluation, the Board found that the Veteran's statements regarding his level of diminished functioning due to this PTSD symptoms were competent and credible.  Buttressed by the findings of the April 2009 and September 2013 VA examiners, the Veteran's statements become more persuasive and support that the frequency, severity and duration of the Veteran's PTSD symptoms demonstrated a level of occupational and social impairment consistent with a 70 percent evaluation.  

Nevertheless, the Board finds that at no time during the appeal period, did the Veteran's PTSD manifest such symptoms consistent with total occupational and social impairment.  Although the Veteran has shown a lack of motivation to participate in the management and work of his own business, he has not completely detached from his responsibilities.  He continues to work albeit in a reduced capacity as he has recognized his limitations.  By his own report, the Veteran described how his business was operating (e.g., lost profits, money owed on buildings, potential need to file bankruptcy).  In order to have achieved such awareness and maintained work even part-time, the Veteran's symptoms must not have manifested to the next level of severity.  As for social impairment, although he has reported increasing isolation, there is not total social impairment.  Despite his reports of strained family relationships, his VA mental health records in 2011 and 2012 listed as one of his strengths his "supportive" family.  Moreover, he sought care at VA in May 2013 concerning immunizations prior to visiting a new grandchild, so he does have contact with his children and their families, even though it may not be frequent.  Therefore, an evaluation higher than 70 percent is not warranted during the appeal period.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of chronic sleep impairment, depressed mood, anxiety, irritability, impaired judgment and impulse control, suspiciousness, lack of interest in activities, and concentration and memory problems.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)  ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  This Veteran only has one service-connected condition, however. 

III.  TDIU

The Veteran contends that his service-connected PTSD prevents him from securing or following any substantially gainful employment.  See September 2013 VA Form 21-8940.  The Board disagrees.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, disabilities resulting from a common etiology or a single accident, or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

The Veteran has one service-connected disability, PTSD, currently evaluated as 70 percent disabling.  Thus, the Veteran's service-connected disability satisfies the schedular requirements for a TDIU.  

On the basis that he has drastically reduced his hours at work to less than 20 hours a week, he no longer accepts a salary, and his PTSD symptoms cause him to be inefficient and unproductive while he is at work, the Veteran argues that he should be considered unemployable.  Additionally, the Veteran asserts that he lost the extra income he earned as a flight instructor when he stopped flying because of his PTSD symptoms and medication.  See August 2009 statement and January 2010 VA Form 9.  

According to a September 2013 VA Form 21-8940, the Veteran maintains that his PTSD prevents him from securing or following substantially gainful occupation.  He noted that his disability began to affect his full-time employment in 2001.  He noted that he last worked full-time in 2005, but also indicated that he had worked 40 hours per week from 1982 to 2012.  He is currently self-employed as a veterinarian earning $24,0000 in the past 12 months.  The Veteran reported that he had earned the most annually ($165,000) in 1996.  In addition to his education and training to become a veterinarian, the Veteran had become a certified flight instructor.  Before he quit flying, because of the medications he took for his PTSD, the Veteran earned $45 per hour as an instructor.  

In a September 2013 VA Form 21-4192, the assistant manager of the veterinarian business confirmed the Veteran's earnings for the past year.  The Veteran had lost 100 days in the past 12 months due to his disability.  Concessions to accommodate the Veteran had been made, including short hours, days off, reduced workload, reduced responsibility, and reduced client interaction.  

Upon consideration of the Veteran's documented debilitating PTSD symptoms and his history of declining occupational productivity, the Board still finds that the evidence does not demonstrate that the Veteran is precluded from securing or maintaining substantially gainful employment.  By virtue of the Veteran maintaining ownership of the veterinarian business and having the authority to hire, and presumably oversee, a business manager, it shows that the Veteran still has significant ability to function in an occupational environment.  As previously discussed, the Veteran was knowledgeable and aware of the status of his business.  While the Veteran's PTSD symptoms has led him to withdraw from the daily operations of his business and reduce his income as a veterinarian and a flight instructor, it appears clear that he has not totally divested from his responsibilities as he remains working as a veterinarian, albeit part-time.  

Additionally, the Board finds that the Veteran's employment does not constitute "marginal employment" and otherwise fits the criteria to be considered "substantially gainful employment."  Specifically, the Veteran's earnings of $24,000 annually vastly exceed the poverty threshold for one person over the age of 65 ($11,367) as established by the U.S. Census Bureau.  Earned annual income exceeding the poverty threshold is not necessarily determinative of whether someone is engaged in marginal employment.  See 38 C.F.R. § 4.16(a).  However, on the facts presented here, based on the Veteran's own description of his duties, including some managerial oversight, and his ability to continue working part-time, the Board finds that his employment as a veterinarian cannot be considered as marginal employment.  Although the Veteran submitted some documents in 2014 concerning past due bills owed by the veterinary practice, he did not state his own income had changed from the $24,000 he reported on his TDIU claim.  Therefore, the Board concludes that TDIU is not warranted.   





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 70 percent evaluation, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a TDIU is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


